[Execution Copy]
 
Exhibit 10.1


OE NUCLEAR CAPITAL CONTRIBUTION AGREEMENT
 
 
by and between
 
OHIO EDISON COMPANY
 
and
 
FIRSTENERGY NUCLEAR GENERATION CORP.
 



--------------------------------------------------------------------------------


 


CAPITAL CONTRIBUTION AGREEMENT, dated as of _________, 2005 between Ohio Edison
Company, an Ohio corporation (“Ohio Edison”) and FirstEnergy Nuclear Generation
Corp., an Ohio corporation (“Nuclear Genco”).
 
R E C I T A L S
 
WHEREAS, Ohio Edison wishes to make a capital contribution to Nuclear Genco of
the Contributed Assets (in each case as defined below) on the terms and
conditions set forth herein; and
 
WHEREAS, the Board of Directors of Ohio Edison and Nuclear Genco have approved
Ohio Edison’s capital contribution to Nuclear Genco of all of Ohio Edison’s
right, title and interest in and to (a) its undivided ownership interests in
Units Nos. 1 and 2 of the Beaver Valley Nuclear Power Plant, (b) its undivided
ownership interests in the Beaver Valley Nuclear Power Plant Common Facilities,
and (c) the shares of common stock of OES Nuclear Incorporated, an Ohio
corporation, and associated decommissioning funds and other assets, all as more
specifically described in Annex A and in Annex C hereto (collectively, the
“Contributed Assets”), together with Ohio Edison’s transfer and assignment prior
to, on or from time to time after the Contribution Date (as hereinafter defined)
to Nuclear Genco of all of Ohio Edison’s rights, liabilities and obligations in
respect of $411,915,000 aggregate principal amount of outstanding pollution
control revenue bonds with respect to the Contributed Assets (as more
specifically described in Annex B hereto) and other included liabilities as more
specifically described in Annex C (collectively, the “Transferred Liabilities”,
and together with the Contributed Assets, the “Contribution”); and
 
WHEREAS, each of the parties hereto has agreed to execute and deliver all such
agreements, certificates and other documents as they deem necessary or desirable
to implement the Contribution, with such terms, conditions, modifications,
amendments or alterations as the officers executing the same shall approve as
necessary or desirable, such approval to be conclusively established by their
execution thereof, and to take all actions necessary or desirable in order to
enable the parties to fulfill their obligations under such agreements,
certificates and other documents; and
 
WHEREAS, each of the parties hereto has determined that the Contribution is in
its best interests.
 
NOW, THEREFORE, in consideration of the premises and intending to be legally
bound hereby, the parties hereto agree as follows:
 


1.   Capital Contribution. Subject to the terms and conditions hereof, Ohio
Edison hereby agrees to make, and Nuclear Genco agrees to accept, the
Contribution of the Contributed Assets and to assume the Transferred
Liabilities. The parties hereby acknowledge and agree that the value of the
Capital Contribution will be the book value thereof, less accumulated
depreciation, of the Contributed Assets as shown on Ohio Edison’s balance sheet
as of the end of the fiscal quarter immediately preceding the Contribution Date,
less the agreed upon value of the Transferred Liabilities and the Assumed
Liabilities as of the Contribution Date which Ohio Edison transfers to Nuclear
Genco and Nuclear Genco assumes prior to or on the Contribution Date.
 


-2-

--------------------------------------------------------------------------------




2.  Effectiveness of Transaction.
 
a. The initial Contribution shall take place as promptly as practicable
following receipt of all necessary regulatory authorizations and other consents
and approvals as may be necessary, appropriate or advisable to consummate the
transactions contemplated hereby (the “Contribution Date”), it being understood
that, as contemplated herein, Ohio Edison intends to transfer certain of the
Transferred Liabilities to Nuclear Genco from time to time after the
Contribution Date.
 
b. The parties hereby agree that the Contribution shall, to the extent they deem
appropriate, be further evidenced and effected through the taking of all such
additional actions and the execution of all instruments, agreements and
documents of transfer, including without limitation such deeds, assignment and
assumption agreements, releases and other documents as may be necessary or
desirable to further evidence or carry out the Contribution.
 
3. Covenants.


a. Ohio Edison hereby undertakes and agrees that the Contributed Assets will be
transferred to Nuclear Genco free and clear of the liens of the Indenture, dated
as of August 1, 1930, between Ohio Edison and the Bank of New York, as successor
to Bankers’ Trust Company, as Trustee, as amended and supplemented, and the
General Mortgage Indenture and Deed of Trust, dated as of January 1, 1998,
between Ohio Edison and The Bank of New York, as Trustee as amended and
supplemented, but may be subject to other liens, claims, liabilities and
encumbrances, all of which Nuclear Genco agrees to accept and assume, except as
otherwise provided herein.
 
b. Nuclear Genco agrees to accept prior to or on the Contribution Date and from
time to time thereafter as Ohio Edison may request the assignment of the
Transferred Liabilities, and all such other liabilities and obligations of Ohio
Edison as may be associated with, or directly related to, the Contributed Assets
including, without limitation, any decommissioning liabilities and obligations
associated with the Contributed Assets and other liabilities as more
specifically identified in the form of Assignment and Assumption Agreement
attached as Annex C hereto (the “Assumed Liabilities”), which include, among
other liabilities, liability for the decommissioning and decontamination of the
Contributed Assets, management of spent nuclear fuel, and all environmental
liabilities, as well as any liabilities associated with the ownership of the
Contributed Assets from and after the Contribution Date, but otherwise exclude
the liabilities and obligations associated with Ohio Edison’s ownership of the
Contributed Assets prior to the Contribution Date. Nuclear Genco hereby agrees
fully to perform and discharge the Assumed Liabilities in a timely fashion.
Nuclear Genco further agrees to indemnify and hold harmless Ohio Edison from and
against any and all liabilities, actions, claims, damages, costs and expenses
which Ohio Edison may suffer or incur as a result of Nuclear Genco’s failure to
perform the foregoing obligations.
 
c. The parties acknowledge and agree that other than the Transferred Liabilities
and the Assumed Liabilities, Ohio Edison shall retain and discharge all
liabilities and obligations associated with, or directly relating to, the
Contributed Assets arising out of Ohio Edison’s ownership of the Contributed
Assets prior to the Contribution Date, including, without limitation, any
liability or obligation to fund the deficiency as of the Contribution Date in
Ohio Edison’s nuclear decommissioning trusts associated with the Contributed
Assets, in the amount and as may be required by the Nuclear Regulatory
Commission in connection with the transactions contemplated hereby . Ohio Edison
further agrees to timely and fully discharge all such liabilities and
obligations and to indemnify and hold harmless Nuclear Genco from and against
any and all liabilities, actions, claims, damages, costs and expenses which
Nuclear Genco may suffer or incur as a result of Ohio Edison’s failure to
perform the foregoing obligations.
 
-3-

--------------------------------------------------------------------------------


 
d. The parties covenant and agree to use all commercially reasonable efforts to
obtain all regulatory and other approvals, authorizations and consents,
including rulings from the Internal Revenue Service, and make all such filings
necessary, appropriate or desirable in order for Ohio Edison to make and for
Nuclear Genco to accept the Contribution of the Contributed Assets, the
Transferred Liabilities and the Assumed Liabilities as contemplated hereby.
 
4. Governing Law. This Capital Contribution Agreement shall be governed by the
substantive laws of the State of Ohio, without reference to its conflicts of
laws principles.
 
5. Counterparts. This Capital Contribution Agreement may be executed in
counterparts, each of which taken together shall be deemed one and the same
instrument.
 

 
IN WITNESS WHEREOF, this Capital Contribution Agreement has been duly executed
and delivered by the parties as of the date first above written.
 
 

        OHIO EDISON COMPANY  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name   Title 


 

       
FIRSTENERG6Y NUCLEAR GENERATION
CORP.
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name   Title 



 
 

-4-

--------------------------------------------------------------------------------





ANNEX A
 
General Description of Contributed Assets
 


 

 
1.
Ohio Edison’s 35% undivided ownership interest in Unit No. 1 of the Beaver
Valley Nuclear Power Plant, Borough of Shippingport, Pennsylvania

 

 
2.
Ohio Edison’s 20.22% undivided ownership interest in Unit No. 2 of the Beaver
Valley Nuclear Power Plant, Borough of Shippingport, Pennsylvania

 

 
3.
Ohio Edison’s undivided ownership interest in the Beaver Valley Nuclear Power
Plant Common Facilities, Borough of Shippingport, Pennsylvania

 

 
4.
The common stock of OES Nuclear, Incorporated, an Ohio corporation

 

 
5.
Ohio Edison’s interest in the qualified and non-qualified nuclear
decommissioning trust funds associated with its ownership interests in the
Beaver Valley and Perry Nuclear Power Plants

 

 
6.
All of Ohio Edison’s right, title and interest in and to any and all contracts,
fuel, spare parts, inventories, equipment, supplies and other assets associated
with or necessary for the ownership or operation of the foregoing

 
in each case as more specifically described in the Assignment and Assumption
Agreement attached as Annex C.
 


 


 
 

-5-

--------------------------------------------------------------------------------





ANNEX B
 
Pollution Control Revenue Bonds
 
 
Issuer
 
 
Bonds
 
Principal
Amount
 
Ohio Water Development Authority
 
   
00 Series A due 2033

 
$

44,800,000

 
Ohio Air Quality Development Authority
 
   
00 Series A due 2033

 
$

12,300,000

 
* Ohio Water Development Authority
 
   
88 Series A&B due 2018

 
$

33,000,000

 
*Ohio Air Quality Development Authority
 
   
88 Series A&B due 2018

 
$

23,000,000

 
Beaver County Industrial Development Authority
 
   
99 Series A due 2033

 
$

108,000,000

 
Beaver County Industrial Development Authority
 
   
01 Series A due 2031

 
$

10,815,000

 
*Beaver County Industrial Development Authority
 
   
95 Series due 2020

 
$

60,000,000

 
Ohio Water Development Authority
 
   
99 Series due 2033

 
$

30,000,000

 
Ohio Water Development Authority
 
   
99 Series B due 2033

 
$

41,000,000

 
Ohio Air Quality Development Authority
 
   
99 Series B due 2033

 
$

9,000,000

 
Ohio Water Development Authority
 
   
95 Series due 2015

 
$

40,000,000

                 
 
   
TOTAL:
   
$

411,915,000

 



 

--------------------------------------------------------------------------------


* To be transferred to, and assumed by, Nuclear Genco on or prior to the
Contribution Date.
 
 
-6-

--------------------------------------------------------------------------------

